



Exhibit 10.17
Execution Version




Certain confidential information contained in this document, marked by brackets,
has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“Sixth Amendment”), is dated as of November 8, 2019 and is among American
Airlines, Inc., a Delaware corporation (the “Borrower”), American Airlines Group
Inc., a Delaware corporation (the “Parent” or the “Guarantor”), the Consenting
Revolving Lenders (as defined below), the Fifth Amendment Non-Extending Lender
(as defined below) and Deutsche Bank AG New York Branch, as administrative agent
(in such capacity, the “Administrative Agent”) and as an issuing lender (in such
capacity, an “Issuing Lender”). Unless otherwise indicated, all capitalized
terms used herein and not otherwise defined shall have the respective meanings
provided to such terms in the Credit Agreement (as defined below).
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantor, the lenders from time to time party
thereto, the Administrative Agent and certain other parties thereto are parties
to that certain Amended and Restated Credit and Guaranty Agreement, dated as of
May 21, 2015 (as amended by that First Amendment to Amended and Restated Credit
and Guaranty Agreement, dated October 26, 2015, as further amended by that
Second Amendment to Amended and Restated Credit and Guaranty Agreement, dated
March 14, 2017, as further amended by that Third Amendment to Amended and
Restated Credit and Guaranty Agreement dated August 21, 2017, as further amended
by that certain Fourth Amendment to Amended and Restated Credit and Guaranty
Agreement, dated as of May 15, 2018, as further amended by that Fifth Amendment
to Amended and Restated Credit and Guaranty Agreement dated December 10, 2018
and as further amended and restated, supplemented or otherwise modified, but not
including the Sixth Amendment Effective Date (as defined below), the “Credit
Agreement”);
WHEREAS, pursuant to Section 2.28(b) of the Credit Agreement, the Borrower may
make a Revolver Extension Offer to all Revolving Lenders holding Revolving
Commitments under the Credit Agreement to extend the maturity date of each such
Revolving Lender’s Revolving Commitment;
WHEREAS, the Borrower hereby (i) requests that each Revolving Lender that is a
party to the Credit Agreement immediately prior to the Sixth Amendment Effective
Date (other than the Fifth Amendment Non-Extending Revolver Lender) (each, an
“Existing Revolving Lender”) extend the maturity of such Existing Revolving
Lender’s Revolving Commitment pursuant to, and in accordance with the terms of,
Section 2.28(b), (c), (d) and (e) of the Credit Agreement and this Sixth
Amendment (with such request constituting a Revolver Extension Offer for
purposes of the Credit Agreement) and requests that the Administrative Agent
waive any applicable notice period otherwise required thereby and (ii) specifies
as the Minimum Extension Condition for such Revolving Extension Offer that all
such Revolving Commitments (other than the Non-Extended Revolving Commitments)
be subject to the Revolving Extension contemplated hereby;
WHEREAS, the undersigned Existing Revolving Lenders (other than the Fifth
Amendment Non-Consenting Revolving Lender) (the “Consenting Revolving Lenders”)
are willing to extend the maturity date of their respective Revolving
Commitments (the “Extended Revolving Commitments”), subject to and on the terms
and conditions set forth herein and in Section 2.28(b), (c), (d) and (e) of the
Credit Agreement;
WHEREAS, the undersigned Consenting Revolving Lenders, the Fifth Amendment
Non-Extending Lender and the Borrower desire to reallocate the Revolving
Commitments (the “Reallocation”) and that each Revolving Lender will hold such
Revolving Commitment as is set out opposite its name on Schedule 1;


1

--------------------------------------------------------------------------------




WHEREAS, the Borrower, the Administrative Agent, the undersigned Revolving
Lenders wish to amend the Credit Agreement to provide for certain other
modifications to the Credit Agreement including a reduction of Revolving
Commitments, in each case, on the terms and subject to the conditions set forth
herein;
WHEREAS, pursuant to Section 2.28(b) of the Credit Agreement, the Fifth
Amendment Non-Extending Revolving Lender shall continue to have Revolving Credit
Commitments (the “Non-Extended Revolver Commitments”); and
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION ONE - Reallocation of Revolving Commitments. On the Sixth Amendment
Effective Date, the Borrower, the Consenting Revolving Lenders and the Fifth
Amendment Non-Extending Lender agree that (1) there shall be an automatic
termination of the total Revolving Commitments in excess of $750,000,000 and (2)
the Total Revolving Commitments shall be $750,000,000, consisting of
$735,600,000 of Extended Revolver Commitments and $14,400,000 of Non-Extended
Revolver Commitments.
SECTION TWO - Extension of Revolving Facility. On the Sixth Amendment Effective
Date (immediately after giving effect to the Reallocation contemplated in
Section One), the Borrower, each Extending Revolving Lender and the Fifth
Amendment Non-Extending Revolving Lender agree the Credit Agreement is modified
as follows:
(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:
““Sixth Amendment” means the Sixth Amendment to this Credit Agreement, dated as
of November 8, 2019 among the Borrower, Deutsche Bank AG New York Branch, as
administrative agent and as an issuing lender and the Lenders party thereto.”
““Sixth Amendment Effective Date” shall have the meaning provided in the Sixth
Amendment.”;
““Sixth Amendment Extended Revolving Commitments” means the Revolving
Commitments of each Sixth Amendment Extending Revolving Lender.”
““Sixth Amendment Extending Revolving Lender” shall mean each Revolving Lender
that has provided a signature page on or prior to November 8, 2019 voting in
favor of accepting the Sixth Amendment Extension Offer and extending the
Revolving Facility Maturity Date as set forth in the Sixth Amendment, which, for
the avoidance of doubt, shall not include the Fifth Amendment Non-Extending
Revolving Lender.”
““Sixth Amendment Extension Offer” means the Extension Offer made pursuant to
the Sixth Amendment.”
““Sixth Amendment Non-Extended Revolving Commitments” means the Revolving
Commitments of each Sixth Amendment Non-Extending Revolving Lender.”
(b)The definition of “Commitment Fee Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Commitment Fee Rate” shall mean (x) 0.625% per annum (other than with respect
to the Fifth Amendment Non-Extended Revolving Commitments) and (y) in respect of
Fifth Amendment Non-Extended Revolving Commitments, 0.75% per annum.”.


2

--------------------------------------------------------------------------------




(c)The definition of “Fifth Amendment Non-Extending Revolving Lender” appearing
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
““Fifth Amendment Non-Extending Revolving Lender” shall mean, Texas Capital
Bank, N.A., and any successor or permitted assign of a Fifth Amendment
Non-Extending Revolving Lender.”
(d)The definition of “LIBO Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended by adding “and Revolving Loans in respect of Sixth
Amendment Extended Revolving Commitments” after “solely in respect of the 2017
Replacement Term Loans” where it is used therein.
(e)The definition of “Revolving Facility Maturity Date” appearing in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
““Revolving Facility Maturity Date” shall mean, (a) with respect to Sixth
Amendment Extended Revolving Commitments, that have not been extended pursuant
to Section 2.28(b), but including Revolving Commitments extended or made
available pursuant to the Sixth Amendment, October 11, 2024, (b) with respect to
Fifth Amendment Non-Extended Revolving Commitments that have not been extended
pursuant to Section 2.28(b), October 13, 2022 and (c) with respect to Extended
Revolving Commitments extended after the Sixth Amendment Effective Date, the
final maturity date therefor as specified in the applicable Extension Offer
accepted by the respective Revolving Lender or Revolving Lenders.”;
(f)The definition of “Revolving Commitment” is hereby amended by deleting the
last sentence of said definition in its entirety and inserting in lieu thereof
the following new sentence:
“The aggregate amount of the Total Revolving Commitments as of the Sixth
Amendment Effective Date is $750,000,000, consisting of $735,600,000 of Extended
Revolver Commitments and $14,400,000 of Fifth Amendment Non‑Extended Revolver
Commitments.;
(g)Section 2.20(a) of the Credit Agreement is here by amended and restated in
its entirety as follows:
“The Borrower shall pay to the Administrative Agent for the accounts of the
Revolving Lenders a commitment fee (the “Commitment Fee”) for the period
commencing on the Closing Date to the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments or the earlier date of
termination of the applicable Revolving Commitment, computed (on the basis of
the actual number of days elapsed over a year of 360 days) at the Commitment Fee
Rate on the average daily Unused Total Revolving Commitment. Such Commitment
Fee, to the extent then accrued, shall be payable quarterly in arrears
(a) following the Revolver Availability Date on the last Business Day of each
March, June, September and December, (b) on the Revolving Facility Termination
Date with respect to the applicable Revolving Commitments and (c) as provided in
Section 2.11, upon any reduction or termination in whole or in part of the Total
Revolving Commitment (provided that such fee will be prorated based on the
Commitment Fee set forth in the or Sixth Amendment, as applicable for the fiscal
quarter in which the Fifth Amendment Effective Date or Sixth Amendment Effective
Date, as applicable, occurs).”; and
(h)“Annex A” of the Credit Agreement is hereby amended and restated in its
entirety in the form attached hereto as Schedule 1.
Notwithstanding anything in this Sixth Amendment or the Credit Agreement to the
contrary, the Administrative Agent hereby waives the minimum notice required by
Section 2.28(e) of the Credit Agreement in connection with the Revolver
Extension to be effected pursuant to this Sixth Amendment.


3

--------------------------------------------------------------------------------




SECTION THREE - Titles and Roles. The parties hereto agree that, as of the Sixth
Amendment Effective Date (as defined below) and in connection with the Sixth
Amendment:
(a)    each of Deutsche Bank Securities Inc. (“DBSI”), Barclays Bank PLC
(“Barclays”), Citigroup Global Markets Inc. (“Citi”), Credit Suisse Securities
(USA) LLC (“CS Securities”), Goldman Sachs Lending Partners LLC (“GSLP”),
Industrial and Commercial Bank of China Limited, New York Branch (“ICBC”),
JPMorgan Chase Bank, N.A. (“JPMCB”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“ML”), Morgan Stanley Senior Funding, Inc. (“MS”), Sumitomo Mitsui
Banking Corporation (“SMBC”), BNP Paribas Securities Corp. (“BNP Securities”),
Credit Agricole Corporate and Investment Bank (“CA-CIB”), HSBC, MUFG, Standard
Chartered Bank (“SCB”), U.S. Bank National Association (“US Bank”), and BoT
shall be designated as, and perform the roles associated with, a joint lead
arranger and bookrunner;
(b)    each of DBSI, Barclays, Citi, CS Securities, GSLP, ICBC, JPMCB, Bank of
America, N.A., MS and SMBC shall be designated as, and perform the roles
associated with, a syndication agent; and
(c)    each of BNP Securities, CA-CIB, HSBC, MUFG, SCB, US Bank, and BoT shall
be designated as, and perform the roles associated with, a documentation agent.
SECTION FOUR - Conditions to Effectiveness. The provisions of Sections One and
Two of this Sixth Amendment shall become effective on the date (the “Sixth
Amendment Effective Date”) when each of the following conditions specified below
shall have been satisfied:
(a)the Borrower, the Guarantor, the Administrative Agent, each Issuing Lender,
each Consenting Revolving Lender and the Fifth Amendment Non-Extending Revolving
Lender shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered the same to Milbank LLP, 55 Hudson Yards,
New York, NY 10001, attention: Joshua Forman;
(b)all reasonable invoiced out-of-pocket expenses incurred by the Consenting
Revolving Lenders and the Administrative Agent pursuant to Section 10.04 of the
Credit Agreement (including the reasonable and documented fees other than the
Commitment Fee, charges and disbursements of counsel) and all accrued and unpaid
fees, owing and payable (including any fees agreed to in connection with this
Sixth Amendment) shall have been paid to the extent invoiced at least two (2)
Business Days prior to the Sixth Amendment Effective Date (or such shorter
period as may be agreed by the Borrower);
(c)the Borrower shall have paid (or caused to be paid), for the account of each
Consenting Revolving Lender, a one-time, non-refundable fee equal to the amount
set forth in that certain Consenting Revolving Lenders’ fee letter, among the
Consenting Revolving Lenders and the Borrower, dated as of the Sixth Amendment
Effective Date;
(d)the Administrative Agent shall have received a customary written opinion of
Latham & Watkins LLP, special counsel for Parent, the Borrower and each other
Guarantor addressed to the Administrative Agent and the Revolving Lenders party
hereto, and dated the Sixth Amendment Effective Date;
(e)the Borrower shall have paid to the Administrative Agent (for the account of
the Existing Revolving Lenders) all fees and interest accrued pursuant to
Sections 2.07, 2.15, 2.16 and 2.21 of the Credit Agreement in respect of the
Revolving Facility to, and including, the Sixth Amendment Effective Date,
whether or not then due and payable under the terms of the Credit Agreement;
(f)the condition to the Revolving Extension effected pursuant to this Sixth
Amendment set forth in Section 2.28(b)(i) and Section 2.28(c) of the Credit
Agreement shall have been satisfied;
(g)the Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary (or similar Responsible Officer), dated the Sixth
Amendment Effective Date (i) certifying as to the incumbency and specimen
signature of each Responsible Officer of the Borrower and the Guarantor
executing this Sixth Amendment or any other document delivered by it in
connection herewith (such certificate to contain a certification of another
Responsible Officer of that entity as to the incumbency and signature of the
Responsible Officer signing the certificate referred to in this clause (g)),
(ii) attaching each constitutional document of each Loan Party or certifying
that each constitutional document of each Loan Party previously delivered to the
Administrative Agent has not been amended, supplemented, rescinded or otherwise
modified


4

--------------------------------------------------------------------------------




and remains in full force and effect as of the date hereof, (iii) attaching
resolutions of each Loan Party approving the transactions contemplated by the
Sixth Amendment and (iv) attaching a certificate of good standing for the
Borrower and the Guarantor of the state of such entity’s incorporation or
formation, dated as of a recent date, as to the good standing of that entity (to
the extent available in the applicable jurisdiction);
(h)the Administrative Agent shall have received evidence that the Seventh
Amendment to that certain Amended and Restated Credit and Guaranty Agreement,
dated as of April 20, 2015 between, inter alios, the Borrower and Citibank N.A.
as administrative agent and that the Fifth Amendment to that certain Credit and
Guaranty Agreement, dated as of April 29, 2016, between, inter alios, the
Borrower and Barclays Bank PLC as administrative agent have, or will
contemporaneously with the Sixth Amendment Effective Date, become effective; and
(i)the Administrative Agent shall have received an Officer’s Certificate
certifying (A) the truth in all material respects of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents (other
than representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a)
and 3.19 of the Credit Agreement) as though made on the date hereof, or, in the
case of any such representation and warranty that relates to a specified date,
as though made as of such date; provided, that any representation or warranty
that is qualified by materiality (it being understood that any representation or
warranty that excludes circumstances that would not result in a “Material
Adverse Change” or “Material Adverse Effect” shall not be considered (for
purposes of this proviso) to be qualified by materiality) shall be true and
correct in all respects as of the applicable date; and provided, further, that
for purposes of this clause (i), the representations and warranties contained in
(i) Section 3.04(a) of the Credit Agreement shall be deemed to refer to Parent’s
Annual Report on Form 10-K for 2018 filed with the SEC (as amended) and all
Quarterly Reports on Form 10-Q or Current Reports on Form 8-K that have been
filed since December 31, 2018 by Parent with the SEC (as amended) and (ii)
Section 3.05(a) of the Credit Agreement shall be deemed to refer to the audited
consolidated financial statements of Parent and its Subsidiaries for the fiscal
year ended December 31, 2018, included in Parent’s Annual Report on Form 10-K
for 2018 filed with the SEC (as amended) and the unaudited consolidated
financial statements of Parent and its Subsidiaries for the fiscal quarters
ended March 31, 2019, June 30, 2019 and September 30, 2019, and (B) as to the
absence of any event occurring and continuing, or resulting from this Sixth
Amendment on, the Sixth Amendment Effective Date, that constitutes a Default or
Event of Default.
SECTION FIVE - No Default; Representations and Warranties. In order to induce
the Consenting Revolving Lenders, the Fifth Amendment Non-Extending Lender and
the Administrative Agent to enter into this Sixth Amendment, the Borrower
represents and warrants to each of the Consenting Revolving Lenders, the Fifth
Amendment Non-Extending Lender and the Administrative Agent that, on and as of
the date hereof after giving effect to this Sixth Amendment, (i) no Default or
Event of Default has occurred and is continuing or would result from giving
effect to this Sixth Amendment and (ii) the representations and warranties
contained in the Credit Agreement and the other Loan Documents (other than
representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a) and
3.19 of the Credit Agreement) are true and correct in all material respects on
and as of the date hereof with the same effect as if made on and as of the date
hereof or, in the case of any representations and warranties that expressly
relate to an earlier date, as though made as of such date; provided, that any
representation or warranty that is qualified by materiality (it being understood
that any representation or warranty that excludes circumstances that would not
result in a “Material Adverse Change” or “Material Adverse Effect” shall not be
considered (for purposes of this proviso) to be qualified by materiality) shall
be true and correct in all respects as of the applicable date; and provided,
further, that for purposes of this Section Five, the representations and
warranties contained in (i) Section 3.04(a) of the Credit Agreement shall be
deemed to refer to Parent’s Annual Report on Form 10-K for 2018 filed with the
SEC (as amended) and all Quarterly Reports on Form 10-Q or Current Reports on
Form 8-K that have been filed since December 31, 2018 by Parent with the SEC (as
amended) and (ii) Section 3.05(a) of the Credit Agreement shall be deemed to
refer to the audited consolidated financial statements of Parent and its
Subsidiaries for the fiscal year ended December 31, 2018, included in Parent’s
Annual Report on Form 10-K for 2018 filed with the SEC (as amended) and the
unaudited consolidated financial statements of Parent and its Subsidiaries for
the fiscal quarters ended March 31, 2019, June 30, 2019 and September 30, 2019.


5

--------------------------------------------------------------------------------




SECTION SIX - Confirmation. The Borrower and each Guarantor hereby confirm that
all of their obligations under the Credit Agreement (as amended hereby) are and
shall continue to be, in full force and effect. The parties hereto (i) confirm
and agree that the term “Obligations” and “Guaranteed Obligations” as used in
the Credit Agreement and the other Loan Documents, shall include, without
limitation, all obligations of the Borrower with respect to the Revolving
Commitments (as extended pursuant to this Sixth Amendment) and all obligations
of the Guarantors with respect of the guarantee of such obligations,
respectively, and (ii) reaffirm the grant of Liens on the Collateral to secure
the Obligations (as extended and increased pursuant to this Sixth Amendment)
pursuant to the Collateral Documents.
SECTION SEVEN - Reference to and Effect on the Credit Agreement. On and after
the Sixth Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Sixth Amendment. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Sixth Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. This Sixth Amendment shall be deemed to be a “Loan Document” for
all purposes of the Credit Agreement (as amended hereby) and the other Loan
Documents. The execution, delivery and effectiveness of this Sixth Amendment
shall not, except as expressly provided herein, operate as an amendment or
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute an amendment or waiver of any provision of any of
the Loan Documents.
SECTION EIGHT - Execution in Counterparts. This Sixth Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Sixth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Sixth Amendment by facsimile or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Sixth Amendment.
SECTION NINE - Governing Law. THIS SIXTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION TEN - Miscellaneous.    (a) The provisions set forth in Sections 10.03,
10.04, 10.05(b)-(d), 10.09, 10.10, 10.11, 10.13, 10.15, 10.16 and 10.17 of the
Credit Agreement are hereby incorporated mutatis mutandis herein by reference
thereto as fully and to the same extent as if set forth herein.
(b)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Sixth Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders party hereto hereby authorize
the Administrative Agent to treat) the Revolving Facility as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]


6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed and delivered as of the day and year first above written.
AMERICAN AIRLINES, INC., as the Borrower
By: /s/ Thomas T. Weir            
Name: Thomas T. Weir
Title: Vice President and Treasurer
AMERICAN AIRLINES GROUP INC., as Parent and Guarantor
By: /s/ Thomas T. Weir            
Name: Thomas T. Weir
Title: Vice President and Treasurer


[Signature Page to Sixth Amendment to Amended and Restated Credit and Guaranty
Agreement (South America)]

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
By: /s/ Michael Strobel            
Name: Michael Strobel
Title: Vice President
By: /s/ Yumi Okabe                
Name: Yumi Okabe
Title: Vice President


[Signature Page to Sixth Amendment to Amended and Restated Credit and Guaranty
Agreement (South America)]

--------------------------------------------------------------------------------






Schedule 1
Annex A
Lenders and Commitments
Name of Bank
Sixth Amendment Extended Revolving Commitment
Fifth Amendment Non-Extended Revolving Commitment
LC Commitment
Deutsche Bank AG New York Branch
[***]
[***]
$100,000,000
Bank of America, N.A.
[***]
[***]
 
Barclays Bank PLC
[***]
[***]
 
Citibank N.A.
[***]
[***]
 
Credit Suisse AG, Cayman Islands Branch
[***]
[***]
 
Goldman Sachs Bank USA
[***]
[***]
 
Goldman Sachs Lending Partners LLC
[***]
[***]
 
Industrial and Commercial Bank of China Limited, New York Branch
[***]
[***]
 
JPMorgan Chase Bank, N.A.
[***]
[***]
 
Morgan Stanley Bank, N.A.
[***]
[***]
 
Morgan Stanley Senior Funding, Inc.
[***]
[***]
 
Sumitomo Mitsui Banking Corporation
[***]
[***]
 
BNP Paribas
[***]
[***]
 
Credit Agricole Corporate and Investment Bank
[***]
[***]
 
HSBC Bank USA, N.A.
[***]
[***]
 
MUFG Union Bank, N.A.
[***]
[***]
 
Standard Chartered Bank
[***]
[***]
 
U.S. Bank National Association
[***]
[***]
 
BOKF, NA dba Bank of Texas
[***]
[***]
 
Texas Capital Bank, N.A.
[***]
[***]
 
Total:
$735,600,000
$14,400,000
$100,000,000



[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED